Citation Nr: 1027992	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-12 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a lung disability, to 
include emphysema, due to asbestos exposure. 

2. Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from June 1957 to March 1960. 
 
These matters come from a December 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in Salt 
Lake City, Utah which granted service connection for bilateral 
hearing loss with a noncompensable evaluation, and denied service 
connection for emphysema. 

A subsequent June 2009 rating decision increased the initial 
evaluation for bilateral hearing loss to 20 percent disabling but 
as this is not a complete grant of benefits, and the Veteran has 
not withdrawn his appeal, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).
 
The issue of service connection for a lung condition, to 
including emphysema, has been recharacterized to reflect the 
medical evidence of record.  Although the Veteran claimed service 
connection for emphysema, as a layperson, he is not competent to 
self diagnose a specific lung disability.  VA must consider a 
claim for service connection for emphysema to include a claim of 
service connection for any other diagnosed lung disabilities 
under Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service. 

2.  The medical evidence of record demonstrates that the 
Veteran's lung disabilities were due to exposure to asbestos in 
service. 

3.  The Veteran's bilateral hearing loss measures Level X in the 
right ear and Level III in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability 
have been reasonably met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2. The criteria for an initial evaluation greater than 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.383, 4.85, 
4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance as 
to the issue of service connection for a lung disability is not 
required, and deciding the appeal at this time is not prejudicial 
to the Veteran.

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).   

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in January 2008, regarding the initial service connection 
claim for bilateral hearing loss.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence. 

After the RO granted service connection for bilateral hearing 
loss in a December 2008 rating decision, the Veteran filed a 
notice of disagreement with the assigned rating in January 2009.  
The RO increased the evaluation to 20 percent in a June 2009 
rating decision.  While the Veteran was not provided a VA letter 
outlining the evidence necessary to substantiate an initial 
increased rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  
As the Veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no obligation to 
provide further notice under the statute.  Id.  As such, any 
defect with respect to the content of the notice requirement was 
non-prejudicial.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical examinations, 
and obtained medical opinions as to the severity of bilateral 
hearing loss.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Lung disability

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Shedden v. Principi,  381 F. 
3d. 1163, 1167 (Fed. Cir. (2004)).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has a lung disability as a result of 
exposure to asbestos in service.  

The Veteran contends that he breathed in asbestos dust while 
working on aircraft brake systems, changing aircraft tires, and 
working with asbestos engine heat shields as part of his job as a 
jet engine mechanic.  The Veteran's DD-214 indicates that he 
served as a jet engine mechanic in service.  The Navy has 
certified that this job title carries a rating of "probable" 
asbestos exposure.  Based on the Veteran's specialty title,  his 
description of in service exposure consistent with his specialty 
title, and the Navy certification, the Board finds that the 
Veteran's in-service exposure to asbestos is established.

In October 2008 a VA examination was conducted.  The physician 
found that no emphysema was present but diagnosed the Veteran 
with lung nodules which were more likely than not caused by 
asbestos exposure.  The physician explained that the chest x-ray 
showed lung nodules on the right side which might be cancerous 
and that asbestos exposure can lead to cancer or lung 
nodules/fibrosis of the lung, which was more likely than not the 
cause of the nodules on the x-ray.   

The Veteran was exposed to asbestos in service.  He is currently 
diagnosed with lung nodules.  A VA physician has opined that the 
Veteran's lung nodules were more likely than not caused by 
exposure to asbestos.  There is no medical evidence to suggest 
that the Veteran's lung disability is not related to service.  As 
such, service connection for a lung disability is warranted. 

Bilateral Hearing Loss

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 C.F.R. 
§ 1155 (West 2002).   Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding 
the extent of the disability in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenman v. Principi, 3 
Vet. App. 345 (1992); 38 C.F.R. § 4.85. 

The Veteran is service connected for bilateral hearing loss which 
was initially evaluated as noncompensable under 38 C.F.R. 
§ 4.85a, Diagnostic Code 6100.  However a subsequent rating 
decision increased the initial evaluation to 20 percent. 

The 20 percent evaluation for bilateral hearing loss is assigned 
under Diagnostic Code 6100.  Under the rating criteria, the basic 
method of rating hearing loss involves audiological test results 
of organic impairment of hearing acuity, as measured by the 
results of controlled speech discrimination testing (Maryland 
CNC) together with the average decibel threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 hertz.  These test results are entered 
into a table of the Rating Schedule (Table VI) to determine the 
auditory acuity level of each ear (ranging from numeric level I 
for essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are entered 
into another table (Table VII) of the Rating Schedule to 
determine the percentage disability rating.  38 C.F.R. § 4.85.

A November 2007 private audiograph was received however the Board 
is not competent to interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995). 

Two VA examinations for bilateral hearing loss were conducted in 
October 2008 and May 2009.  

Audiometric results obtained in October 2008 were as follows:


HERTZ
Level
October 2008
1000
2000
3000
4000

RIGHT
50
50
80
85
II
LEFT
35
50
65
75
I

Based on the above findings, the average pure tone threshold was 
66 dB in the right ear and 56 dB in the left ear.  CNC Maryland 
speech test results were 92 percent speech discrimination in the 
right and left ears. 

In May 2009 the audiometric results were as follows:


HERTZ
Level
May 2009 
1000
2000
3000
4000

RIGHT
90
100
105
105
X
LEFT
40
65
70
0
III

Based on the above findings, the average pure tone threshold was 
100 dB in the right ear and 44 dB in the left ear.  CNC Maryland 
speech test results were 50 percent speech discrimination in the 
right ear and 76 percent in the left ear. 

The May 2009 examiner noted that the Veteran was advised to see 
an ear nose and throat physician to evaluate and treat the middle 
ear problem on the right side and that a new hearing test should 
be scheduled to evaluate the Veteran's hearing after his 
condition clears up. 

Using 38 C.F.R. § 4.85,  Table VI, the May 2009 findings reflect 
Level X in the right ear and Level III in the left ear at the 
most impaired.  Applying those results to 38 C.F.R. § 4.85, Table 
VII, a 20 percent evaluation is derived.  Accordingly, the 
audiometric results throughout the period of time under appeal do 
not serve as a basis for an evaluation in excess of 20 percent.  

Table VIa presents an alternative method for establishing the 
level of hearing loss where exceptional patterns of hearing loss 
are present.  But the Veteran's hearing loss does not meet the 
requirements for evaluation under this table.  38 C.F.R. § 4.85, 
4.86.

A preponderance of the evidence is against the assignment of a 
higher initial evaluation for bilateral sensorineural hearing 
loss; there is no doubt to be resolved; and an initial evaluation 
in excess of 20 percent for bilateral sensorineural hearing loss 
is not warranted.  38 C.F.R. §§4.85, 4.86.

The Veteran avers that his hearing is worse than initially 
evaluated; however, evaluations for hearing loss are governed by 
the mechanical application of the rating schedule to the numeric 
results of audiometric testing.  The Veteran has been afforded 
numerous hearing tests and, in every case, the audiometric 
findings equate to a noncompensable evaluation under the 
criteria.  See Lendenman, supra.

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered; however, the medical 
evidence does not support staged evaluations in the present case.  
See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present exceptional 
or unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 


ORDER

Entitlement to service connection for a lung disability due to 
asbestos exposure is granted. 

Entitlement to an initial evaluation in excess of 20 percent for 
bilateral hearing loss is denied. 


____________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


